MAXEY, District Judge
(concurring). The writer concurs in the conclusion announced in the foregoing opinion of Judge WAEKER, but he bases his concurrence on grounds different from those stated. It is admitted by the appellee that, at the time the appellant sustained his injuries, it was engaged in interstate and intrastate commerce as a common carrier. Under the law as. it existed prior to the enactment in 1908 of the Employers’ Liability Act (35 Stat. c. 149, p. 65), the contracts, relied upon by the appellee in this case, were valid and binding upon the appellant. Railway Company v. Voigt, 176 U. S. 498, 20 Sup. Ct. 385, 44 L. Ed. 560. The Voigt Case was decided in 1900, and eight years later the Congress passed the statute referred to, the fifth section of which reads as follows:
“That any contract, rule, regulation, or device whatsoever, the purpose or intent of which shall be to enable any common carrier to exempt itself from any liability created by this act, shall to that extent be void.”
Referring to section 5, it was said by the Supreme Court, in Railroad Company v. Schubert, 224 U. S. at page 611, 32 Sup. Ct. at page 591, 56 L. Ed. 911, that:
“The evident purpose of Congress was to enlarge the scope of the section and to make it more comprehensive, by a generic rather than a specific description. It thus brings within its purview any contract, rule, regulation, or device whatsoever, the purpose or intent of which shall be to enable any common carrier to exempt itself from any liability created by this act.”
If, then, the appellant was an employé of the St. Louis & San Francisco Railroad Company, or if the railroad company was an agent of the appellee, in either event, in the judgment of the writer, the contracts were absolutely void, and the railroad company became liable to the appellant for injuries received by him through the wrecking of its train. That, under the contracts, the appellant was an employé of the railroad company, is an inference deducible from the Voigt Case; the language of the court being as follows:
“The relation of an express messenger to the transportation company, In cases like the present one, seems to us to more nearly resemble that of an employé than that of a passenger. His position is one created by an agreement between the express company and the railroad company, adjusting the terms of a joint business — the transportation and delivery of express matter. His duties of personal control and custody of the goods and packages, if not performed by an express messenger, would have to be performed by one in the immediate service of the railroad company. And, of course, if his position was that of a common employé of both companies, he could not recover for injuries caused, as would appear to have been the present case, by., the negligence of fellow servants.”
Not only so, but the writer is further of the opinion that the railroad company was an agent of the appellee (Bank of Kentucky v. *799Adams Express Company, 93 U. S. at page 187, 23 L. Ed. 872; Hooper v. Wells Fargo & Co., 27 Cal. 11, 85 Am. Dec. 211), and hence the contracts between these two carriers are embraced within the denunciation of section 5 of the statute.
The contracts being void, so far as they affected the right of the appellant to recover of the railroad company for injuries received by him in the wrecking of the train, it follows that the bill of the appellee is without equity, and should be dismissed.